 



Exhibit 10.9
INTEL CORPORATION
2004 EQUITY INCENTIVE PLAN
STANDARD TERMS AND CONDITIONS RELATING TO
RESTRICTED STOCK UNITS
GRANTED UNDER THE INTEL CORPORATION 2004 EQUITY INCENTIVE PLAN
(FOR GRANTS UNDER THE ELTSOP PROGRAM)

1.   TERMS OF RESTRICTED STOCK UNIT       Unless provided otherwise in the
Notice of Grant, these standard terms and conditions (“Standard Terms”) apply to
Restricted Stock Units (“RSUs”) granted to you, a U.S. employee, under the Intel
Corporation 2004 Equity Incentive Plan (the “2004 Plan”). Your Notice of Grant,
these Standard Terms and the 2004 Plan constitute the entire understanding
between you and Intel Corporation (the “Corporation”) regarding the RSUs
identified in your Notice of Grant.   2.   VESTING OF RSUs       Provided that
you remain continuously employed by the Corporation or a Subsidiary on a full
time basis from the Grant Date specified in the Notice of Grant through each
vesting date specified in the Notice of Grant, the RSUs shall vest and be
converted into the right to receive the number of shares of the Corporation’s
Common Stock, $.001 par value (the “Common Stock”), specified on the Notice of
Grant with respect to such vesting date, except as otherwise provided in these
Standard Terms. If a vesting date falls on a weekend or any other day on which
the NASDAQ Stock Market (“NASDAQ”) is not open, affected RSUs shall vest on the
next following NASDAQ business day. The number of shares of Common Stock into
which RSUs convert as specified in the Notice of Grant shall be adjusted for
stock splits and similar matters as specified in and pursuant to the 2004 Plan.
      RSUs will vest to the extent provided in and in accordance with the terms
of the Notice of Grant and these Standard Terms. If your status as an Employee
terminates for any reason except death, or Disablement (defined below), prior to
the vesting dates set forth in your Notice of Grant, your unvested RSUs will be
cancelled.   3.   CONVERSION INTO COMMON STOCK       Shares of Common Stock will
be issued or become free of restrictions as soon as practicable following
vesting of the RSUs, provided that you have satisfied your tax withholding
obligations as specified under Section 9 of these Standard Terms and you have
completed, signed and returned any documents and taken

1.



--------------------------------------------------------------------------------



 



    any additional action that the Corporation deems appropriate to enable it to
accomplish the delivery of the shares of Common Stock. The shares of Common
Stock will be issued in your name or, in the event of your death or Disablement,
to your executor or personal representative, and may be effected by recording
shares on the stock records of the Corporation or by crediting shares in an
account established on your behalf with a brokerage firm or other custodian, in
each case as determined by the Corporation. In no event will the Corporation be
obligated to issue a fractional share.

    Notwithstanding the foregoing, (i) the Corporation shall not be obligated to
deliver any shares of the Common Stock during any period when the Corporation
determines that the conversion of a RSU or the delivery of shares hereunder
would violate any federal, state or other applicable laws and/or may issue
shares subject to any restrictive legends that, as determined by the
Corporation’s counsel, is necessary to comply with securities or other
regulatory requirements, and (ii) the date on which shares are issued may
include a delay in order to provide the Corporation such time as it determines
appropriate to address tax withholding and other administrative matters.   4.  
LEAVES OF ABSENCE

  (a)   Except as expressly provided otherwise in these Standard Terms, if you
take a personal leave of absence under the Intel Leave Guidelines (“PLOA”), your
RSUs will vest only to the extent and during the times specified in this
Section 4:

  (1)   If the duration of the PLOA is less than thirty (30) days:

  a)   The vesting date set forth in your Notice of Grant for any RSUs that (but
for this provision) would have vested during the PLOA shall be deferred until
the first day that you return to work (i.e., the date that the PLOA is
terminated) or, if you return on a day that the NASDAQ is not open, the next
following NASDAQ business day; and     b)   The vesting date set forth in your
Notice of Grant for any RSUs that are scheduled to vest following the date that
the PLOA is terminated shall not be affected by the PLOA.

  (2)   If the duration of the PLOA equals or exceeds thirty (30) days, the
vesting dates set forth in your Notice of Grant for any RSUs that follow the
commencement of the PLOA shall be deferred beyond the dates set forth in the
Notice of Grant by a period of time equal to the duration of the PLOA.     (3)  
If you terminate employment with the Corporation during a PLOA, then in addition
to the effect on the vesting dates set forth in clause

2.



--------------------------------------------------------------------------------



 



      (a)(1)and (a)(2) of this Section 4, any RSUs that had not vested prior to
the commencement of the PLOA shall be cancelled as of the date of your
termination of employment, as applicable, except to the extent provided
otherwise in Sections 7 through 9 hereof.

  (b)   If you take an approved Leave of Absence other than a PLOA under Intel
Leave Guidelines, the vesting of RSUs shall be unaffected by such absence and
will vest in accordance with the schedule set forth in the Notice of Grant.

5.   SUSPENSION OR TERMINATION OF RSU FOR MISCONDUCT       If at any time the
Committee of the Board of Directors of the Corporation established pursuant to
the 2004 Plan (the “Committee”), including any Subcommittee or “Authorized
Officer” (as defined in Section 8(a)(v) of the 2004 Plan) notifies the
Corporation that they reasonably believe that you have committed an act of
misconduct as described in Section 8(a)(v) of the 2004 Plan (embezzlement,
fraud, dishonesty, nonpayment of any obligation owed to the Corporation, breach
of fiduciary duty or deliberate disregard of Corporation rules resulting in
loss, damage or injury to the Corporation, an unauthorized disclosure of any
Corporation trade secret or confidential information, any conduct constituting
unfair competition, inducing any customer to breach a contract with the
Corporation or inducing any principal for whom the Corporation acts as agent to
terminate such agency relationship), the vesting of your RSUs may be suspended
pending a determination of whether an act of misconduct has been committed. If
the Corporation determines that you have committed an act of misconduct, all
RSUs not vested as of the date the Corporation was notified that you may have
committed an act of misconduct shall be cancelled and neither you nor any
beneficiary shall be entitled to any claim with respect to the RSUs whatsoever.
Any determination by the Committee or an Authorized Officer with respect to the
foregoing shall be final, conclusive, and binding on all interested parties.  
6.   TERMINATION OF EMPLOYMENT       Except as expressly provided otherwise in
these Standard Terms, if your employment by the Corporation terminates for any
reason, whether voluntarily or involuntarily, other than on account of death, or
Disablement (defined below), all RSUs not then vested shall be cancelled on the
date of employment termination regardless of whether such employment termination
is as a result of a divestiture or otherwise. For purposes of this Section 6,
your employment with any partnership, joint venture or corporation not meeting
the requirements of a Subsidiary in which the Corporation or a Subsidiary is a
party shall be considered employment for purposes of this provision if either
(a) the entity is designated by the Committee as a Subsidiary for purposes of
this provision or (b) you are specifically designated as an employee of a
Subsidiary for purposes of this provision.

3.



--------------------------------------------------------------------------------



 



    For purposes of this provision, your employment is not deemed terminated if,
prior to sixty (60) days after the date of termination from the Corporation or a
Subsidiary, you are rehired by the Corporation or a Subsidiary on a basis that
would make you eligible for future Intel RSU grants, nor would your transfer
from the Corporation to any Subsidiary or from any one Subsidiary to another, or
from a Subsidiary to the Corporation be deemed a termination of employment.

7.   DEATH       Except as expressly provided otherwise in these Standard Terms,
if you die while employed by the Corporation, your RSUs will become one hundred
percent (100%) vested.   8.   DISABILITY       Except as expressly provided
otherwise in these Standard Terms and upon your termination of employment as a
result of a determination of Disablement, your RSUs will become one hundred
percent (100%) vested.       For purposes of this Section 8, “Disablement” shall
be determined in accordance with the standards and procedures of the
then-current Long Term Disability Plan maintained by the Corporation or the
Subsidiary that employs you, and in the event you are not a participant in a
then-current Long Term Disability Plan maintained by the Corporation or the
Subsidiary that employs you, “Disablement” shall have the same meaning as
disablement is defined in the Intel Long Term Disability Plan, which is
generally a physical condition arising from an illness or injury, which renders
an individual incapable of performing work in any occupation, as determined by
the Corporation.   9.   TAX WITHHOLDING       RSUs are taxable upon vesting
based on the market value on the date of vesting. To the extent required by
applicable federal, state or other law, you shall make arrangements satisfactory
to the Corporation for the payment and satisfaction of any income tax, social
security tax, payroll tax, payment on account or other tax related to
withholding obligations that arise by reason of vesting of a RSU and, if
applicable, any sale of shares of the Common Stock. The Corporation shall not be
required to issue or lift any restrictions on shares of the Common Stock
pursuant to your RSUs or to recognize any purported transfer of shares of the
Common Stock until such obligations are satisfied.       Unless provided
otherwise by the Committee, these obligations will be satisfied by the
Corporation withholding a number of shares of Common Stock that would otherwise
be issued under the RSUs that the Corporation determines has a Market Value
sufficient to meet the tax withholding obligations. In the event that the
Committee provides that these obligations will not be satisfied under the method
described in the previous sentence, you authorize UBS Financial

4.



--------------------------------------------------------------------------------



 



    Services Inc., or any successor plan administrator, to sell a number of
shares of Common Stock that are issued under the RSUs, which the Corporation
determines is sufficient to generate an amount that meets the tax withholding
obligations plus additional shares to account for rounding and market
fluctuations, and to pay such tax withholding to the Corporation. The shares may
be sold as part of a block trade with other participants of the 2004 Plan in
which all participants receive an average price. For this purpose, “Market
Value” will be calculated as the average of the highest and lowest sales prices
of the Common Stock as reported by NASDAQ on the day your RSUs vest. The future
value of the underlying shares of Common Stock is unknown and cannot be
predicted with certainty.       You are ultimately liable and responsible for
all taxes owed by you in connection with your RSUs, regardless of any action the
Corporation takes or any transaction pursuant to this Section 9 with respect to
any tax withholding obligations that arise in connection with the RSUs. The
Corporation makes no representation or undertaking regarding the treatment of
any tax withholding in connection with the grant, issuance, vesting or
settlement of the RSUs or the subsequent sale of any of the shares of Common
Stock underlying the RSUs that vest. The Corporation does not commit and is
under no obligation to structure the RSU program to reduce or eliminate your tax
liability.   10.   RIGHTS AS A STOCKHOLDER AND RESTRICTIONS       Your RSUs may
not be otherwise transferred or assigned, pledged, hypothecated or otherwise
disposed of in any way, whether by operation of law or otherwise, and may not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, hypothecate or otherwise dispose of your RSUs other than as permitted
above, shall be void and unenforceable against the Corporation.       You will
have the rights of a stockholder only after shares of the Common Stock have been
issued to you following vesting of your RSUs and satisfaction of all other
conditions to the issuance of those shares as set forth in these Standard Terms.
RSUs shall not entitle you to any rights of a stockholder of Common Stock and
there are no voting or dividend rights with respect to your RSUs. RSUs shall
remain terminable pursuant to these Standard Terms at all times until they vest
and convert into shares. As a condition to having the right to receive shares of
Common Stock pursuant to your RSUs, you acknowledge that unvested RSUs shall
have no value for purposes of any aspect of your employment relationship with
the Corporation.       Notwithstanding anything to the contrary in these
Standard Terms or the applicable Notice of Grant, your RSUs are subject to
reduction by the Corporation if you change your employment classification from a
full-time employee to a part-time employee.

5.



--------------------------------------------------------------------------------



 



    RSUs are not part of your employment contract (if any) with the Corporation,
your salary, your normal or expected compensation, or other remuneration for any
purposes, including for purposes of computing severance pay or other termination
compensation or indemnity.   11.   DISPUTES       Any question concerning the
interpretation of these Standard Terms, your Notice of Grant, the RSUs or the
2004 Plan, any adjustments required to be made thereunder, and any controversy
that may arise under the Standard Terms, your Notice of Grant, the RSUs or the
2004 Plan shall be determined by the Committee (including any person(s) to whom
the Committee has delegated its authority) in its sole and absolute discretion.
Such decision by the Committee shall be final and binding unless determined
pursuant to Section 13(f) to have been arbitrary and capricious.   12.  
AMENDMENTS       The 2004 Plan and RSUs may be amended or altered by the
Committee or the Board of Directors of the Corporation to the extent provided in
the 2004 Plan.   13.   THE 2004 PLAN AND OTHER TERMS; OTHER MATTERS

  (a)   Certain capitalized terms used in these Standard Terms are defined in
the 2004 Plan. Any prior agreements, commitments or negotiations concerning the
RSUs are superseded by these Standard Terms and your Notice of Grant.        
The grant of RSUs to an employee in any one year, or at any time, does not
obligate the Corporation or any Subsidiary to make a grant in any future year or
in any given amount and should not create an expectation that the Corporation or
any Subsidiary might make a grant in any future year or in any given amount.    
(b)   To the extent that the grant of RSUs refers to the Common Stock of Intel
Corporation, and as required by the laws of your country of residence or
employment, only authorized but unissued shares thereof shall be utilized for
delivery upon vesting in accord with the terms hereof.     (c)   Notwithstanding
any other provision of these Standard Terms, if any changes in the financial or
tax accounting rules applicable to the RSUs covered by these Standard Terms
shall occur which, in the sole judgment of the Committee, may have an adverse
effect on the reported earnings, assets or liabilities of the Corporation, the
Committee may, in its sole discretion, modify these Standard Terms or cancel and
cause a forfeiture with respect to any unvested RSUs at the time of such
determination.

6.



--------------------------------------------------------------------------------



 



  (d)   Nothing contained in these Standard Terms creates or implies an
employment contract or term of employment upon which you may rely.     (e)  
Notwithstanding any provision of these Standard Terms, the Notice of Grant or
the 2004 Plan to the contrary, if, at the time of your termination of employment
with the Corporation, you are a “specified employee” as defined in Section 409A
of the Internal Revenue Code (“Code”), and one or more of the payments or
benefits received or to be received by you pursuant to the RSUs would constitute
deferred compensation subject to Section 409A, no such payment or benefit will
be provided under the RSUs until the earliest of (A) the date which is six
(6) months after your “separation from service” for any reason, other than death
or “disability” (as such terms are used in Section 409A(a)(2) of the Code),
(B) the date of your death or “disability” (as such term is used in
Section 409A(a)(2)(C) of the Code) or (C) the effective date of a “change in the
ownership or effective control” of the Corporation (as such term is used in
Section 409A(a)(2)(A)(v) of the Code). The provisions of this Section 13(e)
shall only apply to the extent required to avoid your incurrence of any penalty
tax or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder. In addition, if any provision of the RSUs would
cause you to incur any penalty tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder, the Corporation may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of
Section 409A of the Code.     (f)   Because these Standard Terms relate to terms
and conditions under which you may be issued shares of Common Stock of Intel
Corporation, a Delaware corporation, an essential term of these Standard Terms
is that it shall be governed by the laws of the State of Delaware, without
regard to choice of law principles of Delaware or other jurisdictions. Any
action, suit, or proceeding relating to these Standard Terms or the RSUs granted
hereunder shall be brought in the state or federal courts of competent
jurisdiction in the State of California.

7.